3:20-cv-04387-MGL-SVH       Date Filed 02/03/21    Entry Number 12     Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT FOR
                         FOR THE DISTRICT OF SOUTH CAROLINA

                                         )
  James Lynch,                           ) Case No. 3:20-cv-04387-MGL-SVH
                                         )
        Plaintiff,                       )
                                         )
  v.                                     )
                                         )
  Sumter County Disabilities and Special )
  Needs Board, Inc.,                     )
                                         )
        Defendant(s).                    )
                                         )


                               CONFIDENTIALITY ORDER

       Whereas, the parties to this Consent Confidentiality Order (“parties”), have

 stipulated that certain discovery material is and should be treated as confidential, and

 have agreed to the terms of this order; accordingly, it is this 3rd day of February 2021,

 ORDERED:

       1.     Scope. All documents produced in the course of discovery, all responses

 to discovery requests and all deposition testimony and deposition exhibits and any other

 materials which may be subject to discovery (hereinafter collectively “documents”) shall

 be subject to this Order concerning confidential information as set forth below.

       2.     Form and Timing of Designation. Confidential documents shall be so

 designated by placing or affixing the word “CONFIDENTIAL” on the document in a

 manner which will not interfere with the legibility of the document and which will permit

 complete removal of the Confidential designation. Documents shall be designated

 CONFIDENTIAL prior to, or contemporaneously with, the production or disclosure of the

 documents.      Inadvertent or unintentional production of documents without prior

                                             1
3:20-cv-04387-MGL-SVH       Date Filed 02/03/21    Entry Number 12      Page 2 of 11




 designation as confidential shall not be deemed a waiver, in whole or in part, of the right

 to designate documents as confidential as otherwise allowed by this Order.

       3.     Documents Which May be Designated Confidential. Any party may

 designate documents as confidential but only after review of the documents by an

 attorney 1 who has, in good faith, determined that the documents contain information

 protected from disclosure by statute, sensitive personal information, trade secrets, or

 confidential research, development, or commercial information. The certification shall be

 made concurrently with the disclosure of the documents, using the form attached hereto

 at Attachment A which shall be executed subject to the standards of Rule 11 of the

 Federal Rules of Civil Procedure. Information or documents which are available in the

 public sector may not be designated as confidential.

       4.     Depositions. Portions of depositions shall be deemed confidential only if

 designated as such when the deposition is taken or within seven business days after

 receipt of the transcript. Such designation shall be specific as to the portions to be

 protected.

       5.     Protection of Confidential Material.

       a.     General Protections. Documents designated CONFIDENTIAL under this

       Order shall not be used or disclosed by the parties or counsel for the parties or any

       other persons identified below (¶ 5.b.) for any purposes whatsoever other than

       preparing for and conducting the litigation in which the documents were disclosed


 1
    The attorney who reviews the documents and certifies them to be CONFIDENTIAL
 must be admitted to the Bar of at least one state but need not be admitted to practice in
 the District of South Carolina and need not apply for pro hac vice admission. By signing
 the certification, counsel submits to the jurisdiction of this court in regard to the
 certification.

                                             2
3:20-cv-04387-MGL-SVH       Date Filed 02/03/21     Entry Number 12          Page 3 of 11




       (including any appeal of that litigation). The parties shall not disclose documents

       designated as confidential to putative class members not named as plaintiffs in

       putative class litigation unless and until one or more classes have been certified.

       b.     Limited Third Party Disclosures. The parties and counsel for the parties

       shall not disclose or permit the disclosure of any documents designated

       CONFIDENTIAL under the terms of this Order to any other person or entity except

       as set forth in subparagraphs (1)-(5) below, and then only after the person to whom

       disclosure is to be made has executed an acknowledgment (in the form set forth

       at Attachment B hereto), that he or she has read and understands the terms of this

       Order and is bound by it. Subject to these requirements, the following categories

       of persons may be allowed to review documents which have been designated

       CONFIDENTIAL pursuant to this Order:

              (1)    counsel and employees of counsel for the parties who have

              responsibility for the preparation and trial of the lawsuit;

              (2)    parties and employees of a party to this Order but only to the extent

              counsel shall certify that the specifically named individual party or

              employee’s assistance is necessary to the conduct of the litigation in which

              the information is disclosed 2;




 2
   At or prior to the time such party or employee completes his or her acknowledgment of
 review of this Order and agreement to be bound by it (Attachment B hereto), counsel shall
 complete a certification in the form shown at Attachment C hereto. Counsel shall retain
 the certification together with the form signed by the party or employee.

                                                3
3:20-cv-04387-MGL-SVH       Date Filed 02/03/21     Entry Number 12         Page 4 of 11




               (3)    court reporters engaged for depositions and those persons, if any,

               specifically engaged for the limited purpose of making photocopies of

               documents;

               (4)    consultants, investigators, or experts (hereinafter referred to

               collectively as “experts”) employed by the parties or counsel for the parties

               to assist in the preparation and trial of the lawsuit; and

               (5)    other persons only upon consent of the producing party or upon order

               of the court and on such conditions as are agreed to or ordered.

        c.     Control of Documents.        Counsel for the parties shall take reasonable

        efforts to prevent unauthorized disclosure of documents designated as

        Confidential pursuant to the terms of this order. Counsel shall maintain a record

        of those persons, including employees of counsel, who have reviewed or been

        given access to the documents along with the originals of the forms signed by

        those persons acknowledging their obligations under this Order.

        d.     Copies.     All copies, duplicates, extracts, summaries or descriptions

        (hereinafter referred to collectively as “copies”), of documents designated as

        Confidential under this Order or any portion of such a document, shall be

        immediately affixed with the designation “CONFIDENTIAL” if the word does not

        already appear on the copy. All such copies shall be afforded the full protection of

        this Order.

        6.     Filing of Confidential Materials. In the event a party seeks to file any

 material that is subject to protection under this Order with the court, that party shall take

 appropriate action to insure that the documents receive proper protection from public

 disclosure including: (1) filing a redacted document with the consent of the party who
                                               4
3:20-cv-04387-MGL-SVH         Date Filed 02/03/21    Entry Number 12     Page 5 of 11




 designated the document as confidential; (2) where appropriate (e.g. in relation to

 discovery and evidentiary motions), submitting the documents solely for in camera review;

 or (3) where the preceding measures are not adequate, seeking permission to file the

 document under seal pursuant to the procedural steps set forth in Local Civil Rule 5.03,

 DSC, or such other rule or procedure as may apply in the relevant jurisdiction. Absent

 extraordinary circumstances making prior consultation impractical or inappropriate, the

 party seeking to submit the document to the court shall first consult with counsel for the

 party who designated the document as confidential to determine if some measure less

 restrictive than filing the document under seal may serve to provide adequate protection.

 This duty exists irrespective of the duty to consult on the underlying motion. Nothing in

 this Order shall be construed as a prior directive to the Clerk of Court to allow any

 document be filed under seal. The parties understand that documents may be filed under

 seal only with the permission of the court after proper motion pursuant to Local Civil Rule

 5.03.

         7.     Greater Protection of Specific Documents.          No party may withhold

 information from discovery on the ground that it requires protection greater than that

 afforded by this Order unless the party moves for an Order providing such special

 protection.

         8.     Challenges to Designation as Confidential.             Any CONFIDENTIAL

 designation is subject to challenge.      The following procedures shall apply to any such

 challenge.

         a.     The burden of proving the necessity of a Confidential designation remains

         with the party asserting confidentiality.



                                                5
3:20-cv-04387-MGL-SVH      Date Filed 02/03/21     Entry Number 12      Page 6 of 11




       b.     A party who contends that documents designated CONFIDENTIAL are not

       entitled to confidential treatment shall give written notice to the party who affixed

       the designation of the specific basis for the challenge.         The party who so

       designated the documents shall have fifteen (15) days from service of the written

       notice to determine if the dispute can be resolved without judicial intervention and,

       if not, to move for an Order confirming the Confidential designation.

       c.     Notwithstanding any challenge to the designation of documents as

       confidential, all material previously designated CONFIDENTIAL shall continue to

       be treated as subject to the full protections of this Order until one of the following

       occurs:

              (1)    the party who claims that the documents are confidential withdraws

              such designation in writing;

              (2)    the party who claims that the documents are confidential fails to

              move timely for an Order designating the documents as confidential as set

              forth in paragraph 8.b. above; or

              (3)    the court rules that the documents should no longer be designated

              as confidential information.

       d.     Challenges to the confidentiality of documents may be made at any time

       and are not waived by the failure to raise the challenge at the time of initial

       disclosure or designation.

       9.     Treatment on Conclusion of Litigation.

       a.     Order Remains in Effect. All provisions of this Order restricting the use of

       documents designated CONFIDENTIAL shall continue to be binding after the

       conclusion of the litigation unless otherwise agreed or ordered.
                                             6
3:20-cv-04387-MGL-SVH       Date Filed 02/03/21   Entry Number 12      Page 7 of 11




       Return of CONFIDENTIAL Documents. Upon the conclusion of the litigation,

       including conclusion of any appeal, all documents treated as confidential under

       this Order, including copies as defined above (¶5.d.) shall be returned to the

       producing party if so requested by the producing party unless: (1) the document

       has been entered as evidence or filed (unless introduced or filed under seal); (2)

       the parties stipulate to destruction in lieu of return; or (3) as to documents

       containing the notations, summations, or other mental impressions of the receiving

       party, that party elects destruction. Notwithstanding the above requirements to

       return or destroy documents, counsel may retain attorney work product including

       an index which refers or relates to information designated CONFIDENTIAL so long

       as that work product does not duplicate verbatim substantial portions of the text of

       confidential documents. This work product continues to be Confidential under the

       terms of this Order. An attorney may use his or her work product in a subsequent

       litigation provided that its use does not disclose the confidential documents.

       10.    Order Subject to Modification. This Order shall be subject to modification

 on motion of any party or any other person who may show an adequate interest in the

 matter to intervene for purposes of addressing the scope and terms of this Order. The

 Order shall not, however, be modified until the parties shall have been given notice and

 an opportunity to be heard on the proposed modification.

       11.    No Judicial Determination.          This Order is entered based on the

 representations and agreements of the parties and for the purpose of facilitating

 discovery. Nothing herein shall be construed or presented as a judicial determination that

 any specific document or item of information designated as CONFIDENTIAL by counsel



                                             7
3:20-cv-04387-MGL-SVH      Date Filed 02/03/21    Entry Number 12    Page 8 of 11




 is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

 otherwise until such time as a document-specific ruling shall have been made.

        12.    Persons Bound. This Order shall take effect when entered and shall be

 binding upon: (1) counsel who signed below and their respective law firms; and (2) their

 respective clients.

        IT IS SO ORDERED.


 February 3, 2021                                Shiva V. Hodges
 Columbia, South Carolina                        United States Magistrate Judge




                                            8
3:20-cv-04387-MGL-SVH         Date Filed 02/03/21     Entry Number 12       Page 9 of 11




                                   ATTACHMENT A
                      CERTIFICATION BY COUNSEL OF DESIGNATION
                          OF INFORMATION AS CONFIDENTIAL

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                              [DIVISION [all caps]] DIVISION

 [Plaintiff]                                 )       Civil Action No. [Case Number]
                                             )
         Plaintiff,                          )       Certification by Counsel of Designation
 vs.                                         )         of Information as Confidential
 [Defendant]                                 )
                                             )
         Defendant                           )
                                             )

        Documents produced herewith [whose bates numbers are listed below (or)
 which are listed on the attached index] have been marked as CONFIDENTIAL subject
 to the Confidentiality Order entered in this action which Order is dated [confidentiality
 order date].

        By signing below, I am certifying that I have personally reviewed the marked
 documents and believe, based on that review, that they are properly subject to protection
 under the terms of Paragraph 3 of the Confidentiality Order.

         Check and complete one of the two options below.

         ❑       I am a member of the Bar of the United States District Court for the District
                 of South Carolina. My District Court Bar number is [District Court Bar #].

         ❑       I am not a member of the Bar of the United States District Court for the
                 District of South Carolina but am admitted to the bar of one or more states.
                 The state in which I conduct the majority of my practice is [state in which I
                 practice most] where my Bar number is [that state's Bar #]. I understand
                 that by completing this certification I am submitting to the jurisdiction of the
                 United States District Court for the District of South Carolina as to any
                 matter relating to this certification.

 Date: [date attachment A signed]                          [Signature of Counsel [s/name]]
                                                           Signature of Counsel

                                                           [Printed Name of Counsel [A]]
                                                           Printed Name of Counsel
3:20-cv-04387-MGL-SVH        Date Filed 02/03/21      Entry Number 12     Page 10 of 11




                                       ATTACHMENT B

                        ACKNOWLEDGMENT OF UNDERSTANDING
                                     AND
                             AGREEMENT TO BE BOUND

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                             [DIVISION [all caps]] DIVISION



  [Plaintiff]                                )       Civil Action No. [Case Number]
                                             )
        Plaintiff,                           )
  vs.                                        )       Acknowledgment of Understanding
  [Defendant]                                )                 and
                                             )           Agreement to be Bound
          Defendant                          )
                                             )
                                             )


           The undersigned hereby acknowledges that he or she has read the Confidentiality
  Order dated [confidentiality order date], in the above captioned action, understands the
  terms thereof, and agrees to be bound by such terms. The undersigned submits to the
  jurisdiction of the United States District Court for the District of South Carolina in matters
  relating to the Confidentiality Order and understands that the terms of said Order obligate
  him/her to use discovery materials designated CONFIDENTIAL solely for the purposes
  of the above-captioned action, and not to disclose any such confidential information to
  any other person, firm or concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality
  Order may result in penalties for contempt of court.

                Name:                 [undersigned name [att B]]
                Job Title:            [Job Title [att B]]
                Employer:             [Employer [att B]]
                Business Address: [Business Address [att B]]


  Date: [date attachment B signed]                          [Signature [attachment B]]
                                                            Signature
3:20-cv-04387-MGL-SVH         Date Filed 02/03/21   Entry Number 12      Page 11 of 11




                                      ATTACHMENT C

                          CERTIFICATION OF COUNSEL OF NEED
                         FOR ASSISTANCE OF PARTY/EMPLOYEE

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                              [DIVISION [all caps]] DIVISION



  [Plaintiff]                               )       Civil Action No. [Case Number]
                                            )
          Plaintiff,                        )             Certification of Counsel
  vs.                                       )       of Need for Assistance of
  Party/Employee
  [Defendant]                     )
                                  )
       Defendant                  )
                                  )
  ___________________________________               )

         Pursuant to the Confidentiality Order entered in this action, most particularly the
  provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]]
  is reasonably necessary to the conduct of this litigation and that this assistance requires
  the disclosure to this individual of information which has been designated as
  CONFIDENTIAL.

        I have explained the terms of the Confidentiality Order to the individual named
  above and will obtain his or her signature on an “Acknowledgment of Understanding
  and Agreement to be Bound” prior to releasing any confidential documents to the
  named individual and I will release only such confidential documents as are reasonably
  necessary to the conduct of the litigation.

          The individual named above is:

          ❑       A named party;

          ❑       An employee of named party [employee of named party]. This employee’s
                  job title is [employee's job title] and work address is [employee's work
                  address].


  Date: [date attachment C signed]                        [Signature [attachment C]]
                                                           Signature
